Mr. Justice Denison
delivered the opinion of the court.
This case was here, No. 9931, after judgment below for defendant for $7,000.00 and was reversed. 69 Colo. 325, 194 Pac. 607. The ground of reversal was that the instructions of the court gave to the jury an erroneous basis of the measure of damages.
The case having again come before the district court and the same judge, the record in the former case in this court was, by stipulation, submitted to the court below without further evidence and a judgment was rendered for $6,834.22 for the defendant. Ownbey, the plaintiff, now asks for a supersedeas.
It is obvious that in such a case the only possible as*113signment of error which we could consider here must be based upon the sufficiency of the evidence. We cannot say that the evidence is insufficient to justify the judgment; as a matter of fact, upon the essential points in the case there is not much dispute.
Supersedeas denied and judgment affirmed.
Mr. Justice Allen and Mr. Justice Whitford concur.